Case 4:20-mj-00497-N/A-BGM Document1 Filed 07/31/20 Page 1of1

CRIMINAL COMPLAINT
(Electronically Submitted)

 

 

 

: : - =
United States District Court DISTRICT of ARIZON
United States of America DOCKET NO.
YY,
Roberto Remero-Salas :
YOB: 1991; Citizen of Mexico MAGISTRATE'S CASE .

 

 

“a

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFBENSE OR VIOLATION:

On or about July 30, 2020, at or near Vail, in the District of Arizona, Roberto Romero-Salas, an alien, entered, and
was found in the United States of America after having been denied admission, excluded, deported, and removed from
the United States through San Ysidro, California on September 27, 2012, and without obtaining the express consent
of the Attotney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in

violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Roberto Romero-Salas is a citizen of Mexico, On September 27, 2012, Roberto Romero-Salas was lawfully denied.
admission, excluded, deported and removed from the United States through San Ysidro, California, On July 30, 2020,
agents found Reberte Romero-Salas in the United States at or near Vail, Arizona, without the proper immigration
documents, Roberto Romero-Salas did not obtain the express consent of the Attorney General or the Secretary of
the Department of Homeland Security to re-apply for admission to the United States,

l
i

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge,
LMG2/AIC

AUTHORIZED AUSA /s/ Liza Granoff C ) fr-
at

SIGNATURE OF COMPLAINANT (official title}

 

OFVICIALTITLE
Border Patrol Agent

Andrew J, Carpenter

 

Sworn by telephone x

 

SIGNATURE OF MAGISTRATE JUDGE?

 

 

DATE
Tuly 31, 2020

 

O Sen Rederal rales af Crtesinol Procedure Rules 3, 4.1, aud 54

 

 

 
